In a proceeding pursuant to CPLR article 78, inter alia, to compel the board of education to reimburse teachers for salary deductions made as the result of a 1975 strike, petitioners appeal from so much of an order and judgment (one paper) of the Supreme Court, Kings County, dated January 20, 1977, as dismissed the proceeding without a hearing. Order and judgment affirmed insofar as appealed from, with $50 costs and disbursements, upon the opinion of Mr. Justice Cone at Special Term. Hopkins, J. P., Margett, Damiani and Rabin, JJ., concur.